Our decision in this case was rendered March 15, 1932. See opinion, 8 P.2d 1090. Respondent on April 5 filed his petition for rehearing which, on June 11, was denied without further opinion. Respondent now presents another petition for rehearing which was received by the clerk on August 24.
This second petition cannot be entertained. Our rules provide for an application for rehearing which must be made by filing a petition and brief within thirty days after the decision is rendered. Rule 23, 42 Wyo. 536. Applications after the expiration of the thirty-day period come too late. Bank of Chadron v. Anderson,6 Wyo. 536, 49 P. 406; Dean v. Oil Company, 21 Wyo. 151,128 P. 881, 129 P. 1023; State v. Sorenson, 34 Wyo. 97,241 P. 607, 705.
Besides, the controlling rule seems to be that a decision upon the first petition for rehearing is a final disposition of the case, and a second petition from the same party will not be considered. Elliott on Appellate Proc., § 558; Marion *Page 488 
Light  Heating Co. v. Vermillion, 51 Ind. App. 677,100 N.E. 55, 100; Moore v. Harkins, 179 N.C. 525,103 S.E. 12.
Rehearing Denied.